Deutsche Bank Natl. Trust Co. v Batcho (2018 NY Slip Op 00946)





Deutsche Bank Natl. Trust Co. v Batcho


2018 NY Slip Op 00946


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, TROUTMAN, AND WINSLOW, JJ.


1491 CA 17-01211

[*1]DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR MORGAN STANLEY ABS CAPITAL I INC. TRUST 2005-HE7, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HE7, PLAINTIFF-RESPONDENT,
vCHRISTINE M. BATCHO, DEFENDANT-APPELLANT, NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE, ET AL., DEFENDANTS. 


CENTER FOR ELDER LAW & JUSTICE, BUFFALO (DANIEL WEBSTER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LEOPOLD & ASSOCIATES, PLLC, ARMONK (ERIN E. WIETECHA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered January 6, 2017. The order denied the motion of defendant Christine M. Batcho to dismiss the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for plaintiff and defendant-appellant on January 16 and 22, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court